Проект вітрогенерації ТЗОВ «Еко-Оптіма» - нетехнічне резюме
1 Вступ

Приватна компанія ТЗОВ «Еко-Оптіма» звернулася до Європейського банку реконструкції та
розвитку (ЄБРР) з проханням надати фінансування для проекту будівництва вітроелектростанції
(ВЕС) у м. Старому Самборі Львівської області, Україна. Згідно з Екологічною та соціальною
політикою ЄБРР 2008 р. проект віднесено до Категорії «В». ЄБРР виконав передпроектний
екологічний та соціальний аналіз проекту і надав допомогу у розробці необхідної документації з
екологічних та соціальних питань, а саме Плану екологічних та соціальних заходів, Плану
залучення зацікавлених сторін та цього Нетехнічного резюме (НТР) з викладенням екологічних
та соціальних аспектів.

Дей документ містить загальний нетехнічний опис проекту, що пропонується, стислий опис
можливих екологічних і соціальних впливів, а також опис відповідних заходів для пом'якшення
основних негативних екологічних та соціальних впливів.

Де НТР та інші документи будуть доступні для публічного ознайомлення у місцях, що зазначені
нижче.

Екологічні та соціальні документи будуть доступні для ознайомлення у звичайні робочі години
за наступними адресами:

- Офіс компанії «Еко-Оптіма»
Адреса: вул. Академіка Павлова, бц/?, м. Львів Тел.: - 38 032 2948122

е Старосамбірська міська рада
Адреса: вул. Л. Галицького, 35, м. Старий Самбір, Львівська область
Тел.: «38 03238 21643

е. Старосамбірська районна державна адміністрація
Адреса: вул. Л. Галицького, 40, м. Старий Самбір, Львівська область

Для того, щоб отримати додаткову інформацію про цей проект або висловити зауваження до
проекту чи вищезазначеної екологічної та соціальної документації, будь ласка, звертайтеся до:

Контактна особа Контактна інформація

Максим Козицький, директор Компанія: «Еко-Оптіма»

Поштова адреса: вул. Академіка Павлова, бці/9,
м. Львів, Україна 79000

Тел.: 438 032 2948122

Е-шаїі: іпбоФесоорііта сота

2 Опис проекту, що пропонується

Девелопер проекту ТзОВ «Еко-Оптіма» було засноване у 2004 р. у м. Львові. Основним
напрямком діяльності компанії є девелопмент проектів відновлюваної енергетики у Західній
Україні, що включають у себе проект будівництва ВЕС у Старому Самборі.

Місце реалізації проекту розташоване у низинах Прикарпаття біля верхів'я р. Дністер у 74 км
на південний захід від м. Львова та приблизно у 40 км на схід від українсько-польського
кордону. Найближчим містом є м. Дрогобич. На Мал. І нижче показане місце розташування
ВЕС.

Проект передбачає встановлення п'яти вітряних турбогенераторів з діаметром ротора 100 м та
висотою опор 100 м (отже загальна висота установки у найвищій точці становить 150 м).
Запланована встановлена потужність проекту становитиме 12,5 МВт, що забезпечить валовий
річний обсяг виробництва електроенергії 32 млн. кВтг.

Вироблена на ВЕС електроенергія буде подаватися у мережу 110 кВ через підстанцію 35/10 кВ
та повітряну лінію електропередачі (ПЛ) 35 кВ довжиною 4,5 км за пільговим тарифом
відповідно до закону про «зелений» тариф.

ВЕС буде розташована на земельній ділянці площею приблизно 2 га, що буде орендована ТЗОВ
«Еко-Оптіма» для встановлення опор та інших споруд. Крім цього, ТЗОВ «Еко-Оптіма» візьме у
короткострокову оренду на період будівництва ще одну ділянку площею 1,3 га.

Оскільки проект передбачає використання відновлюваної енергії вітру, він матиме значні
екологічні переваги порівняно з іншими типами енергогенерації, зокрема використанням
викопного палива (природного газу, вугілля) або атомної енергії. Проект сприятиме зменшенню
викидів парникових газів, створенню нових робочих місць та підвищенню надійності
енергопостачання у регіоні.

Малюнок 1: Розташування місця реалізації проекту

3 Аналіз питань, пов'язаних з охороною навколишнього середовища та праці,
технікою безпеки та соціальним захистом

34.  Чутливізони
Проект розташований у зоні середньої чутливості.

У безпосередній близькості до місця реалізації проекту немає жодних зон або об'єктів, що
охороняються законом. Найближчим об'єктом природно-заповідного фонду є ландшафтний
парк «Верхньодністровські Бескіди», розташований на відстані понад 20 км на південний схід
від місця реалізації проекту.

Найближчі об'єкти житлової забудови розташовані на відстані приблизно 730 м від місця
реалізації проекту. Згідно з матеріалами звіту ОВНС, ця відстань є достатньою для того, щоб
рівні шуму від генераторів не перевищували місцеві санітарні норми.

32 Впливи проекту та їх пом'якшення

У ході екологічного та соціального передпроектного аналізу ЄБРР було з'ясовано, що проект,
незважаючи на його переваги, може чинити негативні впливи на навколишнє середовище та
людей, якщо не буде здійснюватися ретельний контроль за його належною реалізацією. Тому
ЄБРР вимагатиме від ТЗОВ «Еко-Оптіма» виконання певних дій («заходів з пом'якшення») з
метою недопущення, зменшення або пом'якшення негативних впливів проекту. Стислий опис

основних визначених впливів та заходів з їх пом'якшення наведено у таблиці нижче.

Таблиця . Основні потенційні впливи проекту та заходи з їх пом'якшення
М Фактор Потенційний вплив Заходи з пом'якшення
1 Загальні впливи Впливи під час будівництва Розробка та виконання плану
внаслідок основних (щогли та підстанція) | управління будівельними

будівельних робіт

та пов'язаних з проектом
(під'їзні шляхи, лінія
електропередачі) об'єктів,
зокрема впливи під час
земляних робіт, пил, шум,
викиди в атмосферу від
транспортних засобів,
збільшення інтенсивності
дорожнього руху та ін.

роботами з метою зменшення та
пом'якшення загальних впливів
будівництва, у тому числі шуму,
викидів в атмосферу, утворення
та утилізації сміття та відходів,
збільшення інтенсивності
дорожнього руху;

Постійний моніторинг впливів з
метою забезпечення дотримання
відповідних національних
природоохоронних стандартів та
вимог ЄБРР.

3 Птахи та кажани Потенційні впливи на міграцію | Постійний моніторинг впливів
птахів та кажанів на птахів, особливо у міграційні
періоди навесні та восени, а
також кажанів, з можливими
змінами у режимі експлуатації у
такі періоди.
5 | Лінія ПЛ 35 кВ довжиною 4,5 км буде | Проектування та вибір
електропередачі перетинати околицю м. Старий | маршруту лінії таким чином,

Самбір та річку.

щоб вона не проходила через
житлову забудову та інші
чутливі зони;

Дотримання відповідних
санітарних та екологічних вимог
інорм.

